          Case 1:20-cr-00215-JPO Document 12 Filed 08/07/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     August 6, 2020


BY ECF

The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Lasalle Herrmann, 20 Cr. 215 (JPO)

Dear Judge Oetken:

        An initial pretrial conference is scheduled in this matter for Thursday, August 13, 2020.
Because the defendant is housed at the Metropolitan Correctional Center, the Government
understands that COVID-19 protocols require he be produced for court (by phone or
videoconference) only on Mondays, Wednesdays, and Fridays. Accordingly, the Government
respectfully requests that the conference be adjourned to a Monday, Wednesday, or Friday of the
Court’s choosing, and with sufficient time to arrange for the defendant’s appearance.

         In addition, the Government respectfully requests that that time under the Speedy Trial Act
be excluded between August 13, 2020 and the adjourned conference date, in the interests of justice
and pursuant to 18 U.S.C. § 3161(h)(7). On or about July 28, 2020, the Government made its first
production of discovery to the defense. It was a substantial production that includes, among other
things, law enforcement files and other materials relating to the August 4, 2011 murder of Phillip
Richards that is the subject of Counts Two, Three, and Four of the Indictment. The additional time
between August 13, 2020 and the adjourned conference date will allow the defense to further its
initial review of the discovery and confer with the defendant about the case.
         Case 1:20-cr-00215-JPO Document 12 Filed 08/07/20 Page 2 of 2

                                                                                         Page 2


       The undersigned has communicated with defense counsel, Thomas Ambrosio, Esq., who
has conveyed his consent to both of these requests.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney for the
                                                     Southern District of New York


                                             By:     _________________________________
                                                     Frank J. Balsamello / Matthew Hellman
                                                     Assistant United States Attorneys
                                                     (212) 637-2325 / -2278

cc: Thomas Ambrosio, Esq., counsel for defendant Lasalle Herrmann (by ECF)




               Granted.
               The initial conference is hereby adjourned to September 23, 2020, at
               2:15 pm. Time is excluded through September 23, 2020, under the
               Speedy Trial Act, 18 USC 3161(h)(7)(A), the Court finding that the ends
               of justice outweigh the interests of the public and the defendant in a
               speedy trial.
                 So ordered.
                 August 7, 2020
